Exhibit 10.1

ShotSpotter, Inc.

Nonemployee Director Compensation Policy

1.General

This ShotSpotter, Inc. Nonemployee Director Compensation Policy (the “Policy”)
is designed to provide for the compensation of each member of the board of
directors (the “Board”) of ShotSpotter, Inc. (the “Company”) who is not an
employee of the Company or any of its subsidiaries (each, a “Nonemployee
Director”).  The Policy is effective as of August 2, 2017 and will continue in
effect until its termination by the Board.  The Policy replaces and supersedes
any and all compensation policies or programs previously established or
maintained by the Company with respect to Nonemployee Directors; provided,
however, that any options outstanding on such effective date shall not be
affected by this Policy and shall continue to be governed by the option grant
notice, option agreement and equity incentive plan relating to each such option.

2.Administration

The Board, or any committee to whom the Board delegates the requisite authority,
will administer the Policy.  The Board (or such committee) will have the sole
discretion and authority to administer, interpret, amend and terminate the
Policy, and the decisions of the Board (or such committee) will be final and
binding on all persons having an interest in the Policy.

3.Eligibility

Each Nonemployee Director will be eligible to receive the compensation set forth
in the Policy in accordance with the terms of the Policy.  Such compensation
will be paid or granted, as applicable, automatically and without further action
of the Board or any Board committee to each Nonemployee Director.

4.Cash Retainers

Commencing as of June 6, 2017 (the date the Company became subject to the
reporting requirements of the Securities Exchange Act of 1934), each Nonemployee
Director is eligible to receive cash retainers at the applicable rates set forth
in the following table for each full year of service as (i) a chairperson and/or
member of the Board and (ii) a chairperson of a committee of the Board
(“Committee”):

Role

Annual Retainer Rate

Board

Chair

$10,000

Member (including Chair)

$31,250

Audit Committee

Chair

$15,000

Compensation Committee

Chair

$10,000

Nominating and Corporate Governance Committee

Chair

$7,500

Each Nonemployee Director will be eligible to receive each type of retainer set
forth in the table above that is applicable to such Nonemployee Director.  The
first retainer payment, for a partial quarter of service from June 6, 2017 to
June 30, 2017, will be made as soon as practicable following adoption of this
Policy.  Future retainer payments will be made quarterly in arrears on or before
the last business day of each calendar quarter, commencing with the quarter
ending September 30, 2017, and will be pro-rated for partial quarters of service
based on the number of days served in the quarter divided by the number of days
in the quarter.  

 

 

--------------------------------------------------------------------------------

 

5.RSU Awards

(a)Initial Awards.  Each Nonemployee Director in office on the date this Policy
is adopted by the Board will be eligible to receive a restricted stock unit
(“RSU”) award (an “Initial Award”) for service as a Nonemployee Director based
on the dollar amounts set forth in the following table.  Each Nonemployee
Director appointed to the Board after this Policy is adopted, other than at an
annual meeting of stockholders (a “New Director”), will be eligible to receive
an Initial Award based on the dollar amounts set forth in the following table,
multiplied by a fraction, the numerator of which is the number of days expected
to elapse between and including the date of his or her appointment and the first
anniversary of the previous annual meeting of stockholders (or, if the
appointment occurs before the Company’s first annual meeting of stockholders
occurring after the date this Policy is adopted, June 6, 2018), and the
denominator of which is 365:

Role

Dollar Value of Initial Award

Board

Chair

$50,000, subject to reduction as provided below

Member (including Chair)

$93,750

The chairperson of the Board shall be entitled to receive an Initial Award equal
to the sum of the two amounts set forth above; provided, however, that if, on
the date of grant of an Initial Award, the chairperson of the Board is also the
chairperson of any Committee(s), the dollar value of his or her Initial Award in
respect of being chairperson of the Board will be decreased by the cash retainer
amount(s) applicable to the chairperson role(s) of such Committee(s) (e.g., if
the chairperson of the Board is also the chairperson of the Compensation
Committee, the dollar value of the Annual Award associated with serving on as
the chairperson of the Board will be reduced from $50,000 to $40,000).  The date
of grant of Initial Awards will be (i) in the case of Nonemployee Directors in
office on the date this Policy is adopted by the Board, August 10, 2017 and (ii)
in the case of a New Director, the effective date of such New Director’s
appointment to the Board or, if such date is within a closed trading window
under the Company’s Policy Regarding Stock Trading by Officers, Directors and
Other Designated Employees, the next business day on which the trading window is
open.

(b)Annual Awards.  On the date of each annual meeting of stockholders, each
Nonemployee Director in office immediately after such meeting will be eligible
to receive an RSU award (an “Annual Award”) for service as a Nonemployee
Director based on the dollar amounts set forth in the following table:

Role

Dollar Value of Annual Award

Board

Chair

$50,000, subject to reduction as provided below

Member (including Chair)

$93,750

The chairperson of the Board shall be entitled to receive an Annual Award equal
to the sum of the two amounts set forth above; provided, however, that if, on
the date of grant of an Annual Award, the chairperson of the Board is also the
chairperson of any Committee(s), the dollar value of his or her Annual Award in
respect of being chairperson of the Board will be decreased by the cash retainer
amount(s) applicable to the chairperson role(s) of such Committee(s) (e.g., if
the chairperson of the Board is also the chairperson of the Compensation
Committee, the dollar value of the Annual Award associated with serving on as
the chairperson of the Board will be reduced from $50,000 to $40,000).  The date
of grant of Annual Awards will be the date of the applicable annual meeting of
stockholders.

(c)Number of Shares Subject to RSU Awards.  The number of shares subject to an
Initial Award or Annual Award (either, an “RSU Award”) will be equal to (i) the
applicable dollar amount determined pursuant to Section 5(a) or 5(b) above,
divided by (ii) the closing price of the Company’s common stock on the date of
grant, rounded down to the nearest whole share; provided, however, that the
number of shares subject to any RSU Award

2

 

--------------------------------------------------------------------------------

 

may be reduced to the extent necessary to ensure that the Company’s compensation
of Nonemployee Directors does not exceed the limit set forth in Section 3(e) of
the Company’s 2017 Equity Incentive Plan (the “Plan”).

(d)Other Terms of RSU Awards.  Each RSU Award will be granted under the Plan and
will be subject to the terms of the Plan, the applicable award agreement and
this Policy.  Each Initial Award made to Nonemployee Director in office on the
date this Policy is adopted by the Board, and to a New Director appointed prior
to the Company’s first annual meeting of stockholders occurring after the date
this Policy is adopted by the Board, will vest on the earlier of (i) June 6,
2018 and (ii) the date of the Company’s first annual meeting of stockholders
occurring after the date this Policy is adopted by the Board.  Each other RSU
Award will vest on the earlier of (i) the first anniversary of the date of grant
and (ii) the date of the next annual meeting of stockholders.  In addition, the
vesting of all RSU Awards will accelerate in full upon a Change in Control (as
defined in the Plan) or immediately prior to the effectiveness of a Nonemployee
Director’s resignation or removal (and contingent upon the effectiveness of a
Change in Control) in the event that the Nonemployee Director is required to
resign his or her position as a Nonemployee Director as a condition of the
Change in Control or the Nonemployee Director is removed from his or her
position as a Nonemployee Director in connection with the Change in
Control.  Vesting will cease upon the termination of the Nonemployee Director’s
service as a member of the Board and any RSUs subject to such RSU Award that are
unvested on the date of such termination will be automatically forfeited by such
Nonemployee Director on such date.

6.Expenses

Each Nonemployee Director will be eligible for reimbursement from the Company
for all reasonable out-of-pocket expenses incurred in connection with attending
in-person meetings of the Board or any Committee.  To the extent that any
taxable reimbursements are provided to any Nonemployee Director, they will be
provided in accordance with Section 409A of the Internal Revenue Code of 1986,
including, but not limited to, the following provisions: (i) the amount of any
such expenses eligible for reimbursement during such individual’s taxable year
may not affect the expenses eligible for reimbursement in any other taxable
year; (ii) the reimbursement of an eligible expense must be made no later than
the last day of such individual’s taxable year that immediately follows the
taxable year in which the expense was incurred; and (iii) the right to any
reimbursement may not be subject to liquidation or exchange for another benefit.

3

 